Title: From Alexander Hamilton to Tobias Lear, [17 February 1792]
From: Hamilton, Alexander
To: Lear, Tobias



Dr. Sir,
[Philadelphia, February 17, 1792]

If I understood the President aright, in a conversation some days since, it was his pleasure that a Mr. William Alexander of Rowan County in the State of North Carolina should be nominated as Inspector in place of Mr. Dowel who declined & whose commission I delivered to the President. If he has not mentioned the thing to you, will you ask his orders concerning it? ’Tis of importance the place should be filled.
Yrs.
A: Hamilton
Philada.17th. Feby 1792.
